FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingOctober 2013 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons The Administrators of the GlaxoSmithKline 2009 Deferred Annual Bonus Plan (the Plan) notified the Company and the under-mentioned persons on 11 October 2013 of the following increases in their notional interests in Ordinary Shares and American Depositary Shares (ADSs) at a price of 1546.50 pence per Ordinary Share and $50.22 per ADS following the re-investment of dividends paid to shareholders on 3 October 2013. Sir Andrew Witty Acquisition of 1,417 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 1,417 Ordinary Shares under the matching element of the Plan (Company contribution). Mr S Dingemans Acquisition of 508 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 508 Ordinary Shares under the matching element of the Plan (Company contribution). Dr M M Slaoui Acquisition of 647 ADSs under the personal contribution element of the Plan. Acquisition of 647 ADSs under the matching element of the Plan (Company contribution). Mr S M Bicknell Acquisition of 213 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 213 Ordinary Shares under the matching element of the Plan (Company contribution). Mrs D P Connelly Acquisition of 115 ADSs under the personal contribution element of the Plan. Acquisition of 115 ADSs under the matching element of the Plan (Company contribution). Mr R G Connor Acquisition of 58 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 58 Ordinary Shares under the matching element of the Plan (Company contribution). Mr W C Louv Acquisition of 95 ADSs under the personal contribution element of the Plan. Acquisition of 95 ADSs under the matching element of the Plan (Company contribution). Mr D S Redfern Acquisition of 335 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 335 Ordinary Shares under the matching element of the Plan (Company contribution). Ms C Thomas Acquisition of 215 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 215 Ordinary Shares under the matching element of the Plan (Company contribution). Mr P C Thomson Acquisition of 11 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 11 Ordinary Shares under the matching element of the Plan (Company contribution). Mr D E Troy Acquisition of 306 ADSs under the personal contribution element of the Plan. Acquisition of 306 ADSs under the matching element of the Plan (Company contribution). Dr P J T Vallance Acquisition of 713 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 713 Ordinary Shares under the matching element of the Plan (Company contribution). Ms E Walmsley Acquisition of 284 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 284 Ordinary Shares under the matching element of the Plan (Company contribution). The notional dividends accrued will be paid out in proportion to the percentage of the participant's deferred annual bonus holdings that will vest following the end of the relevant measurement period. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). S M Bicknell Company Secretary 11 October 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:October 11, 2013 By: SIMON BICKNELL Simon Bicknell Authorised Signatory for and on behalf of GlaxoSmithKline plc
